State of New York
Court of Appeals                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 69 SSM 11
 In the Matter of Richard Arroyo,
         Respondent,
      v.
 James P. O'Neill, &c., et al.,
         Appellants.




 Submitted by Lorenzo Di Silvio, for appellants.
 Submitted by Howard B. Sterinbach, for respondent.




 *    *     *    *     *     *      *   *    *     *     *    *      *     *      *     *     *

 On review of submissions pursuant to section 500.11 of the Rules, order reversed, with
 costs, petition dismissed in its entirety, and certified question answered in the negative.
 Under the circumstances of this case, the penalty imposed does not shock one’s sense of
 fairness (see Matter of Kelly v Safir, 96 NY2d 32, 40 [2001]; Matter of Pell v Board of
 Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck,
 Westchester County, 34 NY2d 222, 233 [1974]). Chief Judge DiFiore and Judges Rivera,
 Stein, Fahey, Garcia, Wilson and Feinman concur.


 Decided June 25, 2020